DETAILED ACTION
This Office Action is in response to Applicant’s Amendment filed on 11/14/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112 (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 111-112 are rejected under 35 U.S.C. 112(d) for the following reasons:
Claim 111 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  More specifically, “a pair of indentations” recited in claim 111 fails to further limit the subject matter of the claim upon which it depends and appears to be duplicative of recitation in claim 110 line 5 .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Dependent claim 112 when analyzed as a whole is held to be patent ineligible under 35 U.S.C. 112(d) because the additional recited limitations fail to cure the 35 U.S.C. 112(d) issue in 
Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 111-112 are rejected under 35 U.S.C. 112(b) for the following reasons:
Claim 111 recites the limitation "the pair of structures" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claim 112 when analyzed as a whole is held to be patent ineligible under 35 U.S.C. 112(b) because the additional recited limitations fail to cure the 35 U.S.C. 112(b) issue in the respective base claim. Consequently, dependent claim 112 is also rejected under 35 U.S.C. 112(b) based on its dependency on the respective base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 83, 113, 114 and 116 are rejected under 35 U.S.C. 103 as being unpatentable over Van den Heuvel; Koen et al. (Pub. No.: US 20140163692 A1, hereinafter referred to as “Van”) in view of Ball; Geoffrey R. (Pub. No.: US 20120296155 A1, hereinafter referred to as "Ball").
As per independent Claim 83, Van discloses a magnet apparatus for use with an implantable medical device (Van in at least fig. 12A, 12B, [0002], [0035], [0082-0084] for example discloses relevant subject-matter. More specifically, Van in fig. 12A, 12B, [0002], [0035],[0082] for example discloses a magnet apparatus 1238 for use with an implantable medical device. See at least Van [0002] “an implantable component of a medical device, and more particularly, to a securable implantable component”; [0035] “implantable component is configured to be implanted adjacent to a recipient's bone and/or tissue and has a surface for attachment”), the magnet apparatus comprising: 
a case (Van in at least fig. 12A, 12B, [0082] for example discloses a case 1264); 

a bone   screw that is permanently secured to the case and configured to anchor the case to bone (Van in at least fig. 12A, 12B, [0082-0084] for example discloses a bone screw 1280 that is permanently secured to the case 1264 and configured to anchor the case 1264 to bone . See at least Van [0082] “Implantable anchor 1238 comprises a magnet 1262 positioned in a generally cylindrical housing 1264. The housing 1264 includes a surface 1266 configured to be secured to a recipient's bone with a bonding agent. Extending from the center of surface 1266 is a screw 1280 having threads 1282 configured to cut into, and mate with, the recipient's bone upon insertion of the screw 1280 into the bone.”). 
Van does not explicitly disclose magnetic element that is rotatable relative to the case.
In an analogous medical magnet apparatus field of endeavor, however, Ball discloses a magnet apparatus (Ball in at least fig. 6B, fig. 7, [0002], [0007-0008], [0024-0027] for example discloses relevant subject-matter. More specifically, Ball in at least fig. 6B, fig. 7A, 7B, [0007], [0027] for example discloses a magnet apparatus (see fig. 7) for use with an implantable medical device 700. See at least [0007] “an arrangement for an implantable medical system. An implant housing contains a portion of an implantable electronic system and has a planar outer surface adapted to lie parallel to overlying skin in an implanted patient. An implant magnet arrangement is located within the housing”) comprising at least one magnetic element that is rotatable relative to the case (Ball in at least [0024-0027] for example discloses  at least one magnetic element 701 that is rotatable relative to the case as shown in at least fig. 7A. See at least [0027] “A first attachment magnet 701 is located within the plane of the coil housing 702 and rotatable therein 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify magnet as taught by Van, to be rotatable, as taught by Ball. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage allowing the magnetic element to self-orient and maximize the attractive force between it and an external magnetic element (Ball, [0025-0027]).

As per dependent Claim 113, the combination of Van and Ball as a whole further discloses the magnet apparatus wherein the at least one magnetic element comprises a diametrically magnetized disk-shaped magnet (Ball in at least fig. 6B, 7, [0024-0025] for example discloses the at least one magnetic element 601 comprises a diametrically magnetized disk-shaped magnet. See at least Ball [0024] “The magnetic arrangement shown in FIG. 6B changes the direction of magnetization so that the north-south magnetic dipole is oriented across the diameter of the attachment magnet 601 parallel to (i.e., "in") the plane of the coil housing”; [0025] “Then when the external coil housing is placed onto the patient's skin over the implant coil housing, the two attachment magnets turns around on their axis such that the north and south poles of one attachment magnet are positioned adjacent to south and north poles respectively of the other attachment magnet”).

As per dependent Claim 114, the combination of Van and Ball as a whole further discloses the magnet apparatus wherein the case defines a central axis (Ball in at least fig. 6B, fig. 7A, 7B, [0027] for example discloses a case 702 defines a central axis perpendicular to skin); and 

As per independent Claim 116, a magnet apparatus for use with an implantable medical device (Van in at least fig. 12A, 12B, [0002], [0035], [0082-0084] for example discloses relevant subject-matter. More specifically, Van in fig. 12A, 12B, [0002], [0035],[0082] for example discloses a magnet apparatus 1238 for use with an implantable medical device. See at least Van [0002] “an implantable component of a medical device, and more particularly, to a securable implantable component”; [0035] “implantable component is configured to be implanted adjacent to a recipient's bone and/or tissue and has a surface for attachment”), the magnet apparatus comprising:
a case(Van in at least fig. 12A, 12B, [0082] for example discloses a case 1264);
at least one magnetic element within the case (Van in at least fig. 12A, 12B, [0082] for example at least one magnetic element 1262 within the case 1264); and
a bone  screw that is permanently secured to the case  and configured to anchor the case to bone (Van in at least fig. 12A, 12B, [0082-0084] for example discloses a bone screw 1280 that is permanently secured to the case 1264 and configured to anchor the case 1264 to bone . See at least Van [0082] “Implantable anchor 1238 comprises a magnet 1262 positioned in a generally cylindrical housing 1264. The housing 1264 includes a surface 1266 configured to be secured to a 
Van does not explicitly disclose at least one rotatable magnetic element that rotates relative to the case.
In an analogous medical magnet apparatus field of endeavor, however, Ball discloses a magnet apparatus (Ball in at least fig. 6B, fig. 7, [0002], [0007-0008], [0024-0027] for example discloses relevant subject-matter. More specifically, Ball in at least fig. 6B, fig. 7A, 7B, [0007], [0027] for example discloses a magnet apparatus (fig. 7) for use with an implantable medical device 700. See at least [0007] “an arrangement for an implantable medical system. An implant housing contains a portion of an implantable electronic system and has a planar outer surface adapted to lie parallel to overlying skin in an implanted patient. An implant magnet arrangement is located within the housing”) comprising at least one rotatable magnetic element that rotates relative to the case (Ball in at least [0024-0027] for example discloses  at least one rotatable magnetic element 701 that rotates relative to the case as in fig. 7A. See at least [0027] “A first attachment magnet 701 is located within the plane of the coil housing 702 and rotatable therein (e.g., a planar disk shape) has a magnetization direction with a magnetic dipole parallel to the plane of the coil housing 702”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify magnet as taught by Van, to be rotatable, as taught by Ball. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage allowing the magnetic element to self-orient and maximize the attractive force between it and an external magnetic element (Ball, [0025-0027]).
Claims 110-112 are rejected under 35 U.S.C. 103(a) as being unpatentable over Van in view of Ball and further in view of Jurkiewicz; Tadeusz (Pub. No.: US 20170347208 A1, hereinafter referred to as “Jurkiewicz”).
As per dependent Claim 110, the combination of Van and Ball as a whole the magnet apparatus as claimed in claim 83 (see Claim 83 analysis above), wherein 
the case includes a bottom and a top (Van in at least fig. 12A, 12B, [0084] for example discloses the case 1264 includes a bottom to which is attached screw 1280 and a top which includes a tool slot 1284. See at least [0084] “implantable anchor 1238 includes a tool slot 1284 that may be used for insertion of the screw 1280 into the bone”); 
the bone screw extends from the bottom of the case (Van in at least fig. 12A, 12B, [0082], [0084] for example discloses the bone  screw 1280 extends from the bottom of the case 1264 as seen in fig. 12B); and
the top of the case includes an indentation configured to engage a tool (Van in at least fig. 12A, 12B, [0084] for example discloses the top of the case 1264 includes a structure 1284 configured to engage a tool. See at least [0084] “implantable anchor 1238 includes a tool slot 1284 that may be used for insertion of the screw 1280 into the bone”).
The combination of Van and Ball as a whole does not explicitly disclose the top of the case includes a pair of indentations  configured to engage a tool feature.
In an analogous medical magnet apparatus field of endeavor, however, Jurkiewicz discloses a magnet apparatus (Jurkiewicz in fig. 14A, [0023], [0084], [0089]  discloses a magnet apparatus as shown in fig. 14A. See at least [0084] “the subcomponent 560 containing the magnet 564, which is not shown, because it is … contained entirely within housing 562”), 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnet apparatus of Van, as modified with Ball, to further include plurality of indentation structures on the magnet apparatus case configured to engage a tool as in Jurkiewicz for the advantage of allowing the use of stable torque force on multiple corresponding structures on the case via tool to rotatably lock/unlock the case thereby providing access to case contents (Jurkiewicz, [0089]).    

As per dependent Claim 111, the combination of Van,  Ball and Jurkiewicz as a whole further discloses magnet apparatus wherein the pair of structures comprises a pair of indentations (Jurkiewicz in at least Fig. 14A, [0089] for example discloses a pair of indentations 1425. See Jurkiewicz at least [0089] “the subcomponent 560 includes turnkey receptacles 1425”).

As per dependent Claim 112, the combination of Van and Ball and Jurkiewicz as a whole further discloses magnet apparatus wherein the pair of indentations comprises a pair of circular .

Claim 115 is rejected under 35 U.S.C. 103(a) as being unpatentable over Van in view of Ball  and further in view of Ball; Geoffrey R. (Pub. No.: US 20110255731 A1, hereinafter referred to as “Ball-731”).
As per dependent Claim 115, the combination of Van and Ball as a whole the magnet apparatus as claimed in claim 83 (see Claim 83 analysis above), 
The combination of Van and Ball as a whole does not explicitly disclose lubricious layer feature.
		In an analogous medical magnet apparatus field of endeavor, however, Ball-731 discloses a magnet apparatus (Ball-731, abstract, [0015], [0073] for example discloses magnet apparatus. See at least Ball-731 [0015 “an electro-magnetic transducer assembly includes a first component. The first component includes at least one magnet”) wherein the case includes an inner surface with a lubricious layer (Ball-731 in at least [0073] for example discloses coating the inner surface of a magnet housing with Teflon or similar materials to reduce friction between the rotating magnet and the housing. See at least Ball-731 [0073] “electro-magnetic transducers with magnets that are mechanically free to turn are free of torque during the presence of a strong external magnetic field of any orientation. A small torque may momentarily be exerted during a change of the orientation of the external magnetic field due to friction among the turning magnet(s) and also between the magnet(s) and the housing. Therefore, measures to reduce friction may be used to avoid these small amounts of torque due to friction. These measures include, without 
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnet apparatus of Van, as modified with Ball, by further including a lubricious layer on inner surface of the case as in Ball-731for the advantage that in case a small torque is momentarily exerted during a change of the orientation of the external magnetic field due to friction among the turning magnet(s) and also between the magnet(s) and the housing,  measures are taken to reduce friction to avoid these small amounts of torque due to friction to ensure electro-magnetic transducers with magnets that are mechanically free to turn are free of torque during the presence of a strong external magnetic field of any orientation. (Ball-731, [0073]).
Response to Amendment
 According to the Amendment, filed 11/14/2021, the status of the claims is as follows:
Claims 83, 110, 116 are currently amended; 
Claims 111-115 are previously presented;
Claim 96 are withdrawn; and
Claims 1-82, 84-95, 97-109 are cancelled.
By the current amendment, as a result, claims 83, 96, 110-116  are now pending in this application while claims 83, 110-116  are being examined on the merits as being drawn to elected invention/species.
Response to Arguments

Issues Raised and Arguments to Rejections Based On Prior Art presented on Pages 7-8 of Applicant’s Amendment dated  11/14/2021 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 103 Rejection of the Amended Independent Claims 83 and 116 and Dependent claims 113-114 [A] Independent claim 83 calls for a combination of elements comprising “a case,” “at least one magnetic element within the case that is rotatable relative to the case” and “a bone screw that is permanently secured to the case and configured to anchor the case to bone.” The respective combinations defined by claims 113, 114 and 116 include, inter alia, the elements recited in claim 83. 

[B] Independent claim 116 calls for a combination of elements comprising “a case,” “at least one rotatable magnetic element within the case that rotates relative to the case” and “a bone screw that is permanently secured to the case and configured to anchor the case to bone.

[C] The cited references fail to teach or suggest the claimed combinations. For example, the Office Action has taken the position that the Ball ‘155 coil housing 702 corresponds to the claimed “case.” There is, however, no “bone screw that is permanently secured to the” coil housing 702. 

[D] Van den Heuvel fails to remedy this deficiency. For example, Van den Heuvel does not indicate that the magnetic anchors 1238 may be used in conjunction with an implanted device such as the Ball ‘155 cochlear implant 700.1 

[E] That issue notwithstanding, the Office Action did not indicate how the modification of the Ball ‘155 cochlear implant based on the Van den Heuvel teachings could actually be implemented. 

[F]With respect to the embodiment where the Ball ‘155 coil housing 702 is (or has) a titanium case and “the attachment magnet 701 [is] located outside the titanium case, for example, embedded in a silicone coil assembly,” it is not clear how the magnet 701 could be located within a housing that has bone screw permanently secured thereto in a manner similar to a Van den Heuvel magnetic anchor 1238. Would the magnet 701 be 

[G] Alternatively, in the embodiment where the coil housing 702 is “a ceramic case [and] the attachment magnet 701 is hermetically encapsulated within the ceramic housing,” it is not clear how the resulting cochlear implant could be implanted into the recipient if a bone screw was permanently attached to the ceramic housing 702. Would the entire cochlear implant be rotated as the bone screw is rotated into the bone because the ceramic housing 702 permanently attached to the bone screw? Clarification is hereby requested.

[H] In view of the forgoing, applicant respectfully submits that independent claim 83 is prima facie obvious over Ball ‘155 and Van den Heuvel. The rejection of claims 83, 113, 114 and 116 under 35 U.S.C. § 103 should, therefore, be withdrawn.


Applicant’s arguments 22[A-H] with respect to the rejection(s) of claims 83, 113-114 and 116  under   35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combination of Van and Ball as a whole.
Please see detailed claim 83, 113, 114 and 116 interpretation, claim limitation mapping to prior art disclosed features and method steps and detailed explanations above.

Issues Raised and Arguments to Rejections Based On Prior Art presented on Pages 8-9 of Applicant’s Amendment dated  11/14/2021 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 103 Rejection of Dependent Claims 110-112 and 115.
 [a] With respect to claims 110-112, applicant respectfully submits that Jurkiewicz fails to remedy the above-identified deficiencies in Ball ‘155 and Van den Heuvel. Claims 110- 112 are, therefore, patentable for at least the same reasons as claim 

[b] With respect to claim 115, applicant respectfully submits that Ball ‘731 fails to remedy the above-identified deficiencies in Ball ‘155 and Van den Heuvel. Claim 115 is, therefore, patentable for at least the same reasons as claim 83 and the rejection of claim 115 under 35 U.S.C. § 103 should also be withdrawn.

Applicant’s arguments with respect to dependent claims 110-112 and 115 been considered but are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the dependent claims 110-112 and 115 define a patentable invention based on their dependency on base claims without specifically pointing out how the language of the dependent claims patentably distinguishes them from the references. Therefore, that argument above is not persuasive either.

Conclusion
Applicant’s’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREEMONTHS from the mailing date of this action. In the event a first reply is filed withinTWO MONTHS of the mailing date of this final action and the advisory action is notmailed until after the end of the THREE-MONTH shortened statutory period, then theshortened statutory period will expire on the date the advisory action is mailed, and anyextension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date ofthe advisory action. In no event, however, will the statutory period for reply expire laterthan SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.R/Examiner, Art Unit 3791                                                                                                                                                                                                        November 22, 2021

/THADDEUS B COX/Primary Examiner, Art Unit 3791